DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 04/01/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 11-14 have been amended.
Claims 8 and 10 have been cancelled.
No claims have been added.
Claims 1-7, 9, 11-20 are currently pending and have been examined.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), and Rodriguez (US 20180108101).
Regarding claim(s) 1, Mcnulty discloses:
          providing a server computer communicably coupled to a plurality of data sources and communicably coupled to an end-user user device via a telecommunications network, said server computer being a node on a blockchain (By disclosing, “Every change to a candidate's profile is added by sending a transaction to the blockchain. Every change is therefore recorded in the immutable history in the ledger and signed by the private key of the blockchain account that sent the transaction. When a change is made through a blockchain transaction, the relevant parties are notified using a blockchain event; for example, when an organization ([data source]) updates a candidate profile, the candidate is notified” (Page 9 lines 1-19 of Mcnulty); “The private blockchain network connects different organizations (with their own copy of the private blockchain ledger) such as educational establishments, companies, and government organizations) and acts as a shared database” (Page 8 of Mcnulty); “The candidate ([user]) application (attached to the candidates blockchain node) will also include a facility to upload candidate profiles in various formats” (Page 9 lines 25-27 of Mcnulty); and “the system comprising of independent network nodes…” (Page 3 lines 4-21 of Mcnulty)); 
          receiving profile information about at least one prospective candidate for employment (By disclosing, “The candidate ([user]) application (attached to the candidates blockchain node) will also include a facility to upload candidate profiles in various formats” (Page 9 lines 25-27, and Page 2 lines 3-5 of Mcnulty)); 
           receiving, from at least one of said plurality of data sources, background check information about said at least one prospective candidate (By disclosing, “Every change to a candidate's profile is added by sending a transaction to the blockchain. Every change is therefore recorded in the immutable history in the ledger and signed by the private key of the blockchain account that sent the transaction. When a change is made through a blockchain transaction, the relevant parties are notified using a blockchain event; for example, when an organization ([data source]) updates a candidate profile, the candidate is notified” (Page 9 lines 1-19 of Mcnulty)); 
           creating on said blockchain an encrypted candidate profile for said at least one prospective candidate (By disclosing, “Every change to a candidate's profile is added by sending a transaction to the blockchain. Every change is therefore recorded in the immutable history in the ledger and signed by the private key of the blockchain account that sent the transaction. When a change is made through a blockchain transaction, the relevant parties are notified using a blockchain event; for example, when an organization ([data source]) updates a candidate profile, the candidate is notified” (Page 9 lines 1-19 of Mcnulty)), 
           said candidate profile comprising at least one smart contract associated with at least some of said background check information (By disclosing, “electronically creating a smart contract blockchain profile, said profile corresponding to a unique user application facilitating a user interface comprising one or more predefined contract data fields of at least one candidate; said profile including validation of data fields relating to candidates experience/certification by other blockchain participants / organizations ( e.g. educational establishments, companies) by digitally signing said fields using their own blockchain private key / account as validation / proof of authenticity of claims in said fields; electronically storing said smart contract blockchain profile in a shared ledger of said database…” (Page 2 lines 11-26 of Mcnulty)), 
           said at least one smart contract having at least one conditional for decrypted access to said at least some of said background check information (By disclosing, “The candidate profile smart contract includes permission logic, such that the candidate, using their private key, can set the visibility permission of the smart contract through encryption of the data items (off chain). Only blockchain accounts with a corresponding private keys are able to decrypt (off chain) the candidate profile data stored in the smart contract. The smart contract code will also control who can modify the data items, such that only the candidate can change their profile, and only organizations referenced in the
profile can approve the assertions regarding educational certifications or work placements” (Page 4 lines 3-9 of Mcnulty)); and
           at said computer server, satisfying said at least one condition and receiving decrypted access to said at least some background cheek information (By disclosing, “The candidate profile smart contract includes permission logic, such that the candidate, using their private key, can set the visibility permission of the smart contract through encryption of the data items (off chain). Only blockchain accounts with a corresponding private keys are able to decrypt (off chain) the candidate profile data stored in the smart contract. The smart contract code will also control who can modify the data items, such that only the candidate can change their profile, and only organizations referenced in the
profile can approve the assertions regarding educational certifications or work placements” (Page 4 lines 3-9 of Mcnulty));
          receiving from at least one of said plurality of data sources verification data associated with said prospective candidate (By disclosing, an organization node receive candidate information from the organization’s internal management system (Page 9 lines 8-19; Page 11 line 18-Page 12 line 2; and Fig. 3 of Mcnulty));
          comparing said received profile information to said received verification data (By disclosing, an organization node receive candidate information from the organization’s internal management system; the organization node validate the candidate profile/certificate by calling the organization’s internal management system to check if there are any incorrect data in the candidate’s profile/certificate (Page 9 lines 8-19; Page 11 line 18-Page 12 line 2; and Fig. 3 of Mcnulty)); and 
           based upon the results of said comparing, determining whether said received profile information is accurate (By disclosing, the organization node approves/rejects the candidate’s profile based on the validation (Fig. 3 of Mcnulty)).  
          Mcnulty does not expressly disclose:
          displaying, on an end-user device, a profile summary of said prospective candidate comprising a visual representation of a timeline of a plurality of tasks in an employment application process said profile summary based at least in part on said decrypted at least some background check information;
         at said computer server, one or more intelligent agents of said server computer analyzing said received profile information.
         However, Kraft teaches:
         displaying, on an end-user device, a profile summary of said prospective candidate, said profile summary based at least in part on said at least some background check information (By disclosing, “For example, entities such as government offices, the FBI, prospective employers, etc. may subscribe to services of the secondary source 115 providers to do background checks on individuals of concern to the entities. Such individuals may include job applicants, …, etc.”; and “The report contains all information generated from the primary 125 and/or secondary 115 sources resulting from a query generated by a query process 130 which uses information from a profile form 105 providing data about a user” ([0052]-[0077] of Kraft)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of decrypting to access the background check information as disclosed in Mcnulty in view of Kraft to include techniques of displaying, on an end-user device, a profile summary of said prospective candidate, said profile summary based at least in part on said decrypted at least some background check in formation. Doing so would result in an improved invention because this would allow the candidate to verify the information from the summary and allow the employer get an overview for all the key information about the candidate for better candidate comparing, thus improving the overall user convenience of the claimed invention.
           Garimella teaches:
         a visual representation of a timeline of a plurality of tasks in an employment application process (By disclosing, “Activity Tracking system--Walkthrough of all the activities taken place in user profile as shown in FIGS. 10A and 10B with respective system pages 1002 and 1004. Activity manager captures all job seekers' activities and syncs every update and event within the application in a time-line format” ([0129], [0151] of Garimella)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of displaying a profile summary of the candidate in view of Garimella to include techniques of comprising a visual representation of a timeline of a plurality of tasks in an employment application process in the profile summary. Doing so would result in an improved invention because this would allow the candidate and recruiters captures all activities about the application and sync every update and event within the application, thus improving the user convenience of the claimed invention.
           And Rodriguez teaches:
          at said computer server, one or more intelligent agents of said server computer analyzing said received profile information (By disclosing, “receiving, by an authentication manager, an image of a physical identification document to be authenticated” ([0008] of Rodriguez); and “The present disclosure describes systems and methods to classify and authenticate ID documents based on the information contained on the face of the ID document. This present system can automatically classify, authenticate, and extracting data from documents using artificial intelligence (AI) based machine learning for image recognition. In some implementations, the machine learning techniques include a convolutional neural network. The system can also determine the authenticity of other documents, such as currency, stamps, and invoices” (Abstract of Rodriguez)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Rodriguez to include techniques of at said computer server, one or more intelligent agents of said server computer analyzing said received profile information. Doing so would result in an improved invention because this would leverage the advantages of artificial intelligence (e.g. automation, smart decision making, enhanced customer experience, solving complex problems, etc.).

          
Regarding claim(s) 2, Mcnulty does not disclose:
          wherein each data source in said plurality of data sources is selected from the group consisting of: a sex offender registry: a global sanction list; a terrorist watch list; a criminal record database; a driving record database; a drug testing database; a bankruptcy database; and a judgement and lien database.  
         However, Kraft teaches:
         wherein each data source in said plurality of data sources is selected from the group consisting of: a sex offender registry: a global sanction list; a terrorist watch list; a criminal record database; a driving record database; a drug testing database; a bankruptcy database; and a judgement and lien database (By disclosing, “Examples of primary and secondary sources 115 and 125 include:… Law enforcement records on felony and misdemeanor convictions. Criminal records and special offender (e.g. sex-offender) registered lists. These include criminal convictions--including misdemeanors and felonies”; and “Financial records like bankruptcy, liens, judgments: These include bankruptcies, liens, and judgments awarded against an individual or individuals” ([0054]-[0077] of Kraft)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Kraft to include techniques of wherein each data source in said plurality of data sources is selected from the group consisting of: a sex offender registry: a global sanction list; a terrorist watch list; a criminal record database; a driving record database; a drug testing database; a bankruptcy database; and a judgement and lien database. Doing so would result in an improved invention because this would allow the employer get a more comprehensive understanding about the candidate.

Regarding claim(s) 4, Mcnulty discloses:
          wherein said receiving profile information is received from said prospective candidate (By disclosing, “The candidate ([user]) application (attached to the candidates blockchain node) will also include a facility to upload candidate profiles in various formats” (Page 9 lines 25-27, and Page 2 lines 3-5 of Mcnulty)).  

Regarding claim(s) 5, Mcnulty discloses:
          wherein said background check information is received at said server (By disclosing, a candidate can upload a profile to a blockchain; an organization can access/receive the profile and/or update the profile (Page 11 line 9-page 12 line 6 of Mcnulty)).  

Regarding claim(s) 7, Mcnulty discloses:
           wherein said at least some background check information is selected from the group consisting of: identification verification data; education verification data; employment verification data; reference check data; license verification data; certification verification data; insurance data; sex offender registry data; global sanction data; terrorist watch data; criminal record data; driving record data; drug testing data; bankruptcy data; and judgement and lien data (By disclosing, “The term "profile" refers herein to an electronic record (blockchain smart contract) of a candidate, for example his/her education, qualifications, and work experience, amongst other relevant biographical information, normally recorded and presented in their curriculum vitae, as well as further information particular to a candidate such as government identifiers, work permits, psychometric profiles, health, and financial data” (Page 7 lines 13-20 of Mcnulty).  

Regarding claim(s) 14, Mcnulty does not disclose:
          wherein said displayed profile summary comprises a visual indication of the results of said analyzing.  
          However, Rodriguez teaches:
          wherein said displayed profile summary comprises a visual indication of the results of said analyzing (By disclosing, “The method can also include transmitting the determination to the client device (BLOCK 710). FIGS. 8D and 8E illustrate example results of the determination being transmitted back to the client device. FIG. 8D illustrates the authenticator application displaying a valid determination after determining a presented ID document is valid. As illustrated, the authenticator application can also display additional information, such as the classification and personal information either determined by the authenticator server or extracted from the barcode on the ID card. FIG. 8E illustrates an example of the authenticator application displaying an invalid determination” ([0107] and Fig. 8D-8E of Rodriguez)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Rodriguez to include techniques of wherein said displayed profile summary comprises a visual indication of the results of said analyzing. Doing so would result in an improved invention because this would allow the user notified the result of the analyzation, thus improving the user convenience of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), and Lee (US 20050055231).
Regarding claim(s) 3, Mcnulty does not disclose:
         wherein said criminal record database is selected from the group consisting of: an international criminal record database; a national criminal record database; a state criminal record database; and a county criminal record database.  
           However, Lee teaches:
          wherein said criminal record database is selected from the group consisting of: an international criminal record database; a national criminal record database; a state criminal record database; and a county criminal record database (By disclosing, “For instance, the method may further include a manual selection, wherein an offline search can be conducted to verify that the individual has no criminal or civil record for states which they have lived” ([0112] of Lee)).  
(Note: Since claim 3 depends on claim 2, if the data source in claim 2 is not a criminal record database, then claim 3 is not further limit the claim 2, and claim 3 is outside the scope of the claimed invention such that claim 3 has no patentable weight.  For the purposes of compact prosecution, the Examiner presents this reference. However, this claim should be amended to obtain weight.)
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Lee to include techniques of said criminal record database is selected from the group consisting of: an international criminal record database; a national criminal record database; a state criminal record database; and a county criminal record database. Doing so would result in an improved invention because this would provide a more comprehensive background check regards the candidate, thus improving the reliability of the verification.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), and Wang (US 20160342787).
Regarding claim(s) 6, Mcnulty does not disclose:
          wherein said encrypted candidate profile is encrypted using asymmetric encryption.  
          However, Wang teaches:
          wherein said encrypted candidate profile is encrypted using asymmetric encryption (By disclosing, “the candidate file is encrypted with an asymmetrical encryption technique” (claim 5 and [0083] of Wang)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Wang to include techniques of wherein said encrypted candidate profile is encrypted using asymmetric encryption. Doing so would result in an improved invention because this would leverage the advantages of using asymmetric encryption (e.g. detects tampering, allows message authentication, allows for non-repudiation, etc.).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), and Paolozzi (US 20180075373).
Regarding claim(s) 9, Mcnulty does not disclose:
          wherein said at least one condition comprises receiving an indication that said prospective candidate consents to a background check.  
          However, Paolozzi teaches:
          receiving an indication that said prospective candidate consents to a background check (By disclosing, “If the new user accepts the terms and conditions in step 203, the method proceeds to step 204, wherein the user is requested to provide authorization for a background check. If the user does not authorize a background check, the method stops and will not proceed any further” ([0039] and Fig. 4 of Paolozzi)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Paolozzi to include techniques of wherein said at least one condition comprises receiving an indication that said prospective candidate consents to a background check. Doing so would result in an improved invention because this would allow the candidate select the organization to whom the candidate provide the candidate’s personal information and protect the privacy of the candidate.

Claim(s) 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), and Lee (US 20170227995).
Regarding claim(s) 11, Mcnulty does not disclose:
           said determined accuracy of said profile information being determined based at least in part of training data received from a user.  
           However, Lee teaches:
          said determined accuracy of said information being determined based at least in part of training data received from a user (By disclosing, “a user could send sensor data to a server for training” ([0115] of Lee)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining accuracy of profile information of a user in view of Lee to include techniques of said determined accuracy of said profile information being determined based at least in part of training data received from a user. Doing so would result in an improved invention because this would allow the intelligence agent get authentic profile information from a user for training, thus improving the accuracy for authenticating especially identification profile of the user. 

Regarding claim(s) 12, Mcnulty does not disclose:
          wherein said analyzing is unsupervised.  
           However, Lee teaches:
           wherein said analyzing is unsupervised ([0085] and claim 20 of Lee)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Rodriguez to include techniques of wherein said analyzing is unsupervised. Doing so would result in an improved invention because this would leverage the advantages of using unsupervised machine learning (e.g. ideal for exploring raw and unknown data, etc.).

Regarding claim(s) 13, Mcnulty does not disclose:
          wherein said analyzing is supervised.  
           However, Lee teaches:
           wherein said analyzing is supervised (By disclosing, “In one embodiment, Fisher scores (FS) were used to help select the most promising sensors for user authentication. FS is one of the most widely used supervised feature selection methods due to its excellent performance” ([0062] of Lee)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Rodriguez to include techniques of wherein said analyzing is unsupervised. Doing so would result in an improved invention because this would leverage the advantages of using supervised machine learning (e.g. highly accurate and trustworthy method, etc.).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), and McGovern (US 20090327013).
Regarding claim(s) 15, Mcnulty does not disclose:
         wherein said displayed profile summary does not provide an indication of said decrypted at least some background check information.  
          However, McGovern teaches:
          a displayed profile summary does not provide an indication of at least some background check information (By disclosing, a candidate’s profile summary is presented, and the profile summary does not provide background check information ([0187] and Fig. 24 of McGovern)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of displaying profile summary with an indication of decrypted background information in view of McGovern to include techniques of wherein said displayed profile summary does not provide an indication of said decrypted at least some background check information. Doing so would result in an improved invention because this would protect the privacy of the candidate.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcnulty (WO 2017153495), in view of Kraft (US 20060287764), further in view of Garimella (US 20180060823), Rodriguez (US 20180108101), McGovern (US 20090327013), and Hyder (US 20080140680).
Regarding claim(s) 16, Mcnulty does not disclose:
          wherein said displayed profile summary includes a calculated score for said at least one prospective candidate.  
          However, Hyder teaches:
          a calculated score for said at least one prospective candidate (By disclosing, “In one embodiment, the relevance rating, the endorsement rating, and the apply rating can be combined into a total rating” ([0084] of Hyder)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of displaying a profile summary in view of Hyder to include techniques of said displayed profile summary includes a calculated score for said at least one prospective candidate. Doing so would result in an improved invention because this would allow an employer obtain a more intuitive information about the applicant and help the employer make a faster decision based on the rating.

Regarding claim(s) 17, Mcnulty does not disclose:
         wherein said calculated score is calculated at least in part based on said at least some background check information.
         However, Hyder teaches:
         wherein said calculated score is calculated at least in part based on said at least some background check information (By disclosing, “At process block 806, jobseeker data is verified by an endorsing partner. As previously discussed, jobseeker data can be verified by requesting the endorsing partner for one or more endorsement indicators and receiving the endorsement indicators from the endorsing partner”; and “At process block 808, the jobseekers can be rated based on endorsements received from one or more endorsement modules” ([0086]-[0087] of Hyder)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Hyder to include techniques of wherein said calculated score is calculated at least in part based on said at least some background check information. Doing so would result in an improved invention because this would improve the reliability of the calculated score by including more information in the calculation of the score.

Regarding claim(s) 18, Mcnulty does not disclose:
          wherein said calculated score is calculated based at least in part on the results of said analyzing.  
          However, Hyder teaches:
          wherein said calculated score is calculated based at least in part on the results of said analyzing (By disclosing, “The system and method disclosed herein permit a recruiter to verify data provided by a jobseeker” ([0020] of Hyder); “a rating for the jobseeker is calculated based on the verification of the data” ([0006] of Hyder)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Hyder to include techniques of wherein said calculated score is calculated based at least in part on the results of said analyzing. Doing so would result in an improved invention because this would allow the calculated score include information about the authenticity of the candidate’s profile, thus providing a more reliable score for employers.

Regarding claim(s) 19, Mcnulty does not disclose:
          wherein said at least some background check information comprises social media content associated with said at least one prospective candidate.  
          However, Hyder teaches:
          wherein said at least some background check information comprises social media content associated with said at least one prospective candidate (By disclosing, “At process block 806, jobseeker data is verified by an endorsing partner. As previously discussed, jobseeker data can be verified by requesting the endorsing partner for one or more endorsement indicators and receiving the endorsement indicators from the endorsing partner” ([0086] of Hyder); and “Endorsing partners can be third party entities such as universities, companies or corporations and/or social networks such as Internet virtual social networks that can be partnered with the job listings service provider 120 in order to provide endorsements for jobseeker data” ([0038] of Hyder)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Hyder to include techniques of wherein said at least some background check information comprises social media content associated with said at least one prospective candidate. Doing so would result in an improved invention because this would allow the calculated score include more comprehensive information about the candidate, thus providing a more reliable score for employers.

Regarding claim(s) 20, Mcnulty does not disclose:
          wherein said calculated score is calculated at least in part based on said social media content.
          However, Hyder teaches:
          wherein said calculated score is calculated at least in part based on said social media content (By disclosing, “the verification module 111 can be configured to request the number of endorsements for the jobseeker in a particular social network as related to the jobseeker. For example, a jobseeker may be a member of a social network and have a score for reputation based on the number of endorsements. The verification module 111 can then provide the number of endorsements to the scoring module 113. In turn, the scoring module 113 can analyze and provide an updated score of the jobseeker” ([0041] of Hyder)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mcnulty in view of Hyder to include techniques of wherein said calculated score is calculated at least in part based on said social media content. Doing so would result in an improved invention because this would allow the calculated score include information about the social background of the candidate, thus providing a more comprehensive and reliable score for employers.

Response to Arguments
Applicant' s argument regarding the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
Applicant firstly argues that the “organization” in McNulty cannot be interpreted as a “data source”. The Examiner, respectfully disagrees. The Examiner notes that “data source” is a broad term. According to Techopedia.com, “data source” is the location where data that is being used come from. McNulty discloses the organization stores user profiles (Page 9 lines 1-19 of Mcnulty), therefore, under the BRI, the “organization” in McNulty performs the function as a “data source”. Therefore, McNulty reads this limitation.
Applicant also argues that McNulty does not disclose “receiving, from at least one of said plurality of data sources, background check information about said at least one prospective candidate” because the “background check information” is not the same as “candidate profile”. The Examiner, respectfully disagrees. The Examiner notes that the claim does not indicate what information included in the background check information. Under the BRI, candidate information can include the background check information. 
Applicant also argues that McNulty and Kraft do not disclose “a profile summary of said prospective candidate comprising a visual representation of a timeline of a plurality of tasks in an employment application”. However, Garimella teaches: a visual representation of a timeline of a plurality of tasks in an employment application process (By disclosing, “Activity Tracking system--Walkthrough of all the activities taken place in user profile as shown in FIGS. 10A and 10B with respective system pages 1002 and 1004. Activity manager captures all job seekers' activities and syncs every update and event within the application in a time-line format” ([0129], [0151] of Garimella)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of displaying a profile summary of the candidate in view of Garimella to include techniques of comprising a visual representation of a timeline of a plurality of tasks in an employment application process in the profile summary. Doing so would result in an improved invention because this would allow the candidate and recruiters captures all activities about the application and sync every update and event within the application, thus improving the user convenience of the claimed invention.
         Therefore, the 35 U.S.C. § 103 rejection will be maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080172415 to Fakhari for disclosing system and method of matching candidates and employers provides a user interface that requires job candidates to enter profile data to a database.
US 20180082256 to Tummuru for disclosing a credentials verification network utilizes blockchain technology to track/verify credentials for candidates that can later be used in the hiring verification process.
US 20190028277 to Jayachandran for disclosing anonymous consent and data sharing on a blockchain. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685       


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685